Citation Nr: 1140314	
Decision Date: 10/31/11    Archive Date: 11/07/11

DOCKET NO.  08-19 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bladder cancer, claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, served on active duty from November 1966 to November 1968.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for bladder cancer.  

The Veteran was scheduled for a September 2010 travel Board hearing but withdrew this request in a September 2010 correspondence.  The Veteran's hearing request has accordingly been withdrawn.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam from November 1967 to November 1968 and is presumed to have been exposed to herbicides.

2.  The Veteran did not experience chronic symptoms of bladder cancer in service.

3.  The Veteran did not experience continuous symptoms of bladder cancer after service separation.

4.  The Veteran's bladder cancer, status post resection with no residual tumor, is not etiologically related to active service or to herbicide exposure in service.


CONCLUSION OF LAW

Bladder cancer was not incurred in service or aggravated by active service, nor may it be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

VA has met its duty to notify and assist the Veteran in this case.  In an April 2007 letter, VA informed the Veteran of the evidence necessary to substantiate the claim, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  The April 2007 letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and VA treatment records have been associated with the claims file.  VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  The Veteran has not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board acknowledges that the Veteran has not been afforded a VA examination in connection with his service connection claim.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A (d); 38 C.F.R. § 3.159(c)(4) (2011). 

With respect to the third factor above (indication that the disability or symptoms may be associated with service), the United States Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In this case, the Board finds that a VA examination is not necessary to address the Veteran's claim for service connection for bladder cancer.  As the Board will discuss below, there is no medical evidence of record indicating that the Veteran's claimed bladder cancer may be associated with his military service, including herbicide exposure in service, and there is no credible lay evidence of continuity of observable symptomatology since service.  Absent such evidence, the Board finds that a VA examination is not necessary for disposition of the claim.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4). 


B.  Service Connection Law and Analysis

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

In order to prevail on the issue of service connection on the merits, generally, there must be competent evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

A veteran, who had active service in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2011).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2011).  In order to establish qualifying "service in Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.

Pursuant to the authority granted by the Agent Orange Act of 1991, VA may determine that a presumption of service connection based on exposure to herbicides used in Vietnam is warranted for conditions that VA has found to have a statistically significant association with such exposure.  As such, VA has determined that a statistically significant association exists between exposure to herbicides and subsequent development of the following conditions: chloracne or other acneform disease consistent with chloracne, non-Hodgkin's lymphoma, soft tissue sarcoma, Hodgkin's disease, porphyria cutanea tarda (PCT), multiple myeloma, acute and subacute peripheral neuropathy, prostate cancer, cancers of the lung, bronchus, larynx, trachea, Type II (adult-onset) diabetes mellitus, chronic lymphocytic leukemia, AL amyloidosis, Parkinson's disease, ischemic heart disease, and B-cell leukemias, such as hairy cell leukemia.  See 38 C.F.R. § 3.309 (e) (2011).  

The diseases listed at § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) (2011).  VA regulations specify that the last date on which a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  38 C.F.R. § 3.307(a)(6)(iii) (2011).  

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).  In this regard, the Board observes that VA has issued several notices in which it was determined that a presumption of service connection based upon exposure to herbicides used in Vietnam should not be extended to certain specific disorders, based upon extensive scientific research.  See, e.g., Notices, 68 Fed. Reg. 27,630-41 (2003); 64 Fed. Reg. 59,232-243 (1999); 61 Fed. Reg. 57,586-589 (1996).  However, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Claims based on Agent Orange exposure are unique in that entitlement is based on an analysis of scientific evidence, ordered by statute.  38 U.S.C.A. § 1116(b).  The Agent Orange Act of 1991 (in part) directed the Secretary of Veterans Affairs to enter into an agreement with the National Academy of Sciences (NAS) to review and summarize the scientific evidence concerning the association between exposure to herbicides used in support of military operations in the Republic of Vietnam during the Vietnam Era and each disease suspected to be associated with such exposure.

Whenever the VA Secretary determines that a positive association exists between exposure of humans to an herbicide agent and a disease, the Secretary will publish regulations establishing presumptive service connection for that disease.  If the Secretary determines that a presumption of service connection is not warranted, he must publish a notice of that determination, including an explanation of the scientific basis for that determination.  The Secretary's determination must be based on consideration of NAS reports and all other sound medical and scientific information and analysis available to the Secretary.  See 38 U.S.C.A. § 1116(b)-(c).  

In July 2007, the NAS issued "Veterans and Agent Orange: Update 2006" (Update 2006).  With respect to bladder cancer, NAS found that no new data had emerged since Update 2004 to alter the conclusion that the cumulative evidence of such an association between bladder cancer and Agent Orange is inadequate or insufficient.  Based upon Update 2006 and prior NAS reports, the VA Secretary concluded that the evidence and analysis available to VA at that time did not warrant a presumption of service connection for urinary bladder cancer.   See 75 Fed. Reg. 32,540 (June 8, 2010).  In the more recent "Veterans and Agent Orange: Update 2008" and "Veterans and Agent Orange: Update 2010" the committee did not change their conclusion, finding that there was inadequate or insufficient information to determine whether there is an association between the chemicals of interest and urinary bladder cancer.  

The Veteran's form DD-214 and a response to a National Personnel Research Center inquiry show that he had service in Vietnam from November 1967 to November 1968; thus, the Veteran is presumed to have been exposed to an herbicide agent during service.

In the present case, the Secretary of Veterans Affairs has determined, based the NAS Update 2006, that a positive association between exposure to herbicides and urinary bladder cancer does not exist.  See 75 Fed. Reg. 32,540 (June 8, 2010).  
An updated report from NAS in 2010 shows that there continues to be inadequate or insufficient evidence to determine whether there is an association between exposure to herbicides and urinary bladder cancer.  As the Veteran's bladder cancer is not included in the above-indicated diseases associated with exposure to an herbicide agent, presumptive service connection is not warranted.  38 C.F.R. §§ 3.307, 3.309(e).  As noted, even though presumptive service connection is not warranted in this case, the Veteran is not precluded from establishing service connection a diagnosed disability with proof of direct causation.  See Combee, 34 F.3d at 1042.  

Upon consideration of direct service connection, after a review of all the evidence, lay and medical, the Board finds that the Veteran did not experience chronic symptoms of bladder cancer in service.  Service treatment records show that the Veteran was seen for acute urethritis, treated with penicillin, in May 1968, June 1968, and August 1968; however, there is no indication of symptoms or complaints of bladder cancer in service.  A November 1968 separation examination does not reflect any continued urinary or bladder complaints.  

The Board also finds that the Veteran did not experience continuous symptoms of bladder cancer after service separation.  The Veteran indicated in his claim and during statements made in the course of his bladder cancer began in 1997, and that he was first diagnosed with a bladder cancer in 1997 and was treated at VA.  The Board notes that this was 29 years after his separation from service.  In his notice of disagreement and during the appeal, the Veteran wrote that he believed the bladder cancer was caused by Agent Orange exposure in Vietnam, but did not assert onset of bladder cancer symptoms before 1997. 

The record shows that the Veteran has currently diagnosed bladder cancer, status post resection with no residual tumor; however, his bladder cancer is not shown to be etiologically related to active service, or to herbicide exposure in service, either by competent medical opinion or by credible evidence of continuity of symptomatology.  VA treatment records dated from 2002 to 2007 note a history of bladder cancer, which is consistent with a history of bladder cancer reported to have occurred after service in 1997.  A January 2007 VA treatment report included a review of the Veteran's medical history that reflects the Veteran reported he underwent bladder biopsies and a bladder tumor resection ten years prior.  

A June 2005 CT scan demonstrated a concern for a left ureteral stricture with mild hydronephrosis and a possible bladder filling defect.  The Veteran did not follow up after the June 2005 urology visit.  The January 2007 report shows that the Veteran was diagnosed with a papillary tumor in his bladder shown on cystocopy that day.  The Veteran underwent surgery in February 2007 and was diagnosed with a recurrent low grade transitional cell carcinoma, for which he was started on a six week course of intravesical Bacillus Calmette-Guerin (BCG).  A July 2007 cystoscopy with cytology reflects a diagnosis of status post transurethral resection bladder tumor for a low grade transitional cell carcinoma with no residual tumor on cystoscopy that day.

On the question of relationship of bladder cancer to service,  while the Veteran contends that his bladder cancer is associated with herbicide exposure in service, the lay evidence provided by the Veteran in his claim and during the course of VA treatment shows that he first experienced observable symptoms and was first diagnosed with bladder cancer many years after service in 1997.  With regard to lay evidence, the Board must initially evaluate if the evidence is competent.  If so, credibility must be assessed.  While the Veteran can attest to factual matters of which he had first-hand knowledge, in this case he has not even asserted that he experienced chronic symptoms of bladder cancer in service or continuous symptoms of bladder symptoms since service separation before 1997.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board finds that the Veteran is both competent to describe his diagnosis of bladder cancer in 1997 and treatment for bladder cancer in 1997, and that the Veteran is credible in these reports.  

In the present case, there is no competent medical evidence of record which indicates that the Veteran's current bladder cancer residuals are related to the Veteran's exposure to a herbicide agent in service.  The Veteran is competent to relate observable symptoms of any disease or disorder that he experienced at any time, though in this case he has not even asserted that symptoms of bladder cancer began in service or until many years after service in 1997.  The Board observes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because appellant was a layperson, conflicts with Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).  

The Veteran is not competent to relate his current bladder cancer residuals to the herbicide (Agent Orange) exposure in service.  In this case, the cause of the Veteran's bladder cancer involves a complex medical etiological question because it involves bladder cancer, a largely unobservable disease process of an internal organ.  The Veteran is not competent to render an opinion as to the cause or etiology of any carcinoma because doing so requires medical knowledge or training about the onset and progression of the unseen aspects of the bladder cancer process, in addition to any observable symptoms of such a disorder.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).

The Veteran has currently diagnosed bladder cancer, status post resection with no residual tumor; however the disability is not shown by competent evidence to be etiologically related to active service, including to the herbicide (Agent Orange) exposure in service.  The weight of the evidence demonstrates no nexus between the Veteran's current disability of residuals of bladder cancer and exposure to an herbicide agent in service, either by competent medical opinion or by credible evidence of continuity of symptomatology since service separation.  For these reasons, the Board finds that the preponderance of the evidence is against a finding 

that the Veteran's bladder cancer residuals are etiologically related to active service.  In making this determination, the Board has considered the provisions of 
38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102 regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to grant the claim. 


ORDER

Service connection for bladder cancer is, to include as due to exposure to an herbicide agent, denied.




____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


